Terral, J.,
dissenting.
I differ from my brethren as to the construction of § 1965. I concur with them that the creditors should be paid, and I think they should be paid in full even to the sum of $3,000 (in round numbers) if their debts had amounted to so much, but after the payment of creditors the balance should be equally divided between the widow and the daughter of the intestate. 1 think the widow entitled to an heir’s part of Brandon’s estate, of which the $3,000 policy falling to her is no part, and I sen no more reason for diminishing her share of his estate by the amount of $3,000 policy than by her ownership of other property, if such shall be the fact.
I think the legislature by § 1965 intended to make a provision in favor of creditors by applying to the payment of their debts the moneys collected of policies payable to administrators, after deducting so much of it as with the moneys collected of policies payable to one or more heirs would amount to $5,000.
I think it was intended that creditors should have appropriated to their debts all of the money collected of any policy payable to an administrator, after deducting a sum, if necessary, which, added to the money collected from any other policy made by such intestate and payable to one or more of his heirs, would equal $5,000, and that that part of the $5,000 which is thus secured to the heirs should be equally divided among all the heirs.
The language of § 1965, to my apprehension, is not ambiguous or obscure on its face, and I know of no rule of construe*303tion that allows judges to work -out a division of a decedent’s estate contrary to that fixed by statute. Mr. Brandon must have known that the $3,000 policy payable to his wife would, on his death, be no part of his estate, but would be hers independent of her share of his estate, and that all of the $5,000, payable to his administrator, after deducting the $3,000 payable to his wife, would be applied, if necessary, to the payment of his debts, and the balance equally divided between his wife and child, and it was competent for him to make such a disposition of his property as to accomplish such result.
That acts of the legislature are to be construed according to the plain and ordinary meaning of the words used in them, is a rule of construction laid down by approved authors, and that rule, it appears to me, guides the interpretation of § 1965.
That the legislature might have applied the whole of policies payable to administrators to the payment of debts is undeniable; that it merely secured the sum of $5,000 to the heirs, less any sum collected on policies payable to one or more, but not to all the heirs, was a matter of legislative discretion. I don’t suppose the legislature anticipated the inequalities of the division of estates among heirs, that might arise under § 1965, and that it was laboring to effect equality among them. I think it was looking wholly to the interest of creditors of estates.